IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MAURICE ROURK,                            NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D15-4407

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM and
ZENEYDA ROCHA and LAUREN
HOROWITZ,

     Appellees.
_______________________________/

Opinion filed September 13, 2016.

An appeal of an order of the Department of Revenue, Child Support Enforcement
Program.

Maurice Rourk, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      In light of appellee’s confession of error, we quash the final order on appeal

in this case and remand for further proceedings.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.